
	
		III
		110th CONGRESS
		1st Session
		S. RES. 298
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mrs. Dole (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the City of Fayetteville, North
		  Carolina, for holding a 3-day celebration of the 250th anniversary of the birth
		  of the Marquis de Lafayette, and recognizing that the City of Fayetteville is
		  where North Carolina celebrates the birthday of the Marquis de
		  Lafayette.
	
	
		Whereas the Marquis de Lafayette, born on September 6,
			 1757, is considered a national hero in both France and the United States for
			 his participation in the American and French revolutions, and is 1 of only 6
			 Honorary Citizens of the United States;
		Whereas the Marquis de Lafayette served heroically and
			 with distinction during the American Revolution, both as a general and as a
			 diplomat, offering his services as an unpaid volunteer;
		Whereas the first battle the Marquis de Lafayette fought
			 in the American Revolution was at Brandywine, where he fought courageously and
			 was wounded;
		Whereas the Marquis de Lafayette also served with
			 distinction in various other engagements, including the surrender of the
			 British army at Yorktown;
		Whereas, in 1783, the 2 colonial villages of Cross Creek
			 and Campbellton were merged by the legislature of North Carolina and named
			 Fayetteville, North Carolina;
		Whereas Fayetteville, North Carolina, was the first city
			 in the United States named for the Marquis de Lafayette, and the only city
			 named for him that he actually visited;
		Whereas, in 1789, the General Assembly and constitutional
			 convention met in Fayetteville, North Carolina, where delegates ratified the
			 United States Constitution, chartered the University of North Carolina, and
			 ceded the western lands of the State to form the State of Tennessee;
		Whereas during the tour of the United States taken by the
			 Marquis de Lafayette as The Guest of the Nation, the Marquis was
			 entertained in Fayetteville on March 4 and 5, 1825, by leading citizens of the
			 State and community of Fayetteville, including Governor Hutchins G.
			 Burton;
		Whereas, on the death of the Marquis de Lafayette in 1834,
			 the City of Fayetteville held a large memorial service with an eloquent
			 eulogium on his character and services;
		Whereas, in 1983, on the bicentennial of the naming of
			 Fayetteville, the Lafayette Society and the great-great grandson of the Marquis
			 de Lafayette, Count Rene de Chambrun, unveiled a statue of General Lafayette in
			 the Downtown Historic District; and
		Whereas the city of Fayetteville, North Carolina, will
			 hold 3 days of celebration from September 6 through 8, 2007 to honor the 250th
			 anniversary of the birth of the Marquis de Lafayette: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commends the City
			 of Fayetteville, North Carolina, for holding a 3-day celebration of the 250th
			 anniversary of the birth of the Marquis de Lafayette; and
			(2)recognizes that
			 the great City of Fayetteville is where North Carolina celebrates the birthday
			 of the Marquis de Lafayette.
			
